MEMORANDUM DECISION
                                                                 Mar 16 2016, 8:50 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven Knecht                                            Gregory F. Zoeller
Vonderheide & Knecht, P.C.                               Attorney General of Indiana
Lafayette, Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Joshua Johnson,                                          March 16, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         08A02-1507-CR-884
        v.                                               Appeal from the Carroll Superior
                                                         Court
State of Indiana,                                        The Honorable Kurtis G. Fouts,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         08D01-1501-CM-9



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 08A02-1507-CR-884 | March 16, 2016    Page 1 of 4
[1]   Joshua Johnson appeals his conviction for Theft, a class A misdemeanor, 1

      arguing that there is insufficient evidence supporting the conviction. Finding

      the evidence sufficient, we affirm.



                                                    Facts
[2]   On January 11, 2015, Joshua Johnson went to a supermarket in Delphi. He

      placed an order at the deli counter for a chicken breast and three chicken legs.

      Two price stickers were generated, one for the breast and another for the legs,

      and an employee stuck both stickers on the box holding the chicken and handed

      it to Johnson. The employee observed Johnson walk over to the fountain

      drinks area, peel off one of the stickers, and place the sticker in his pocket. The

      employee informed her manager what she had observed. Johnson filled a

      fountain drink and walked to a register, where he paid for the drink and the

      chicken breast. He did not pay for the legs because he had removed that sticker

      from the box. After the manager confronted Johnson about his failure to pay

      for the chicken legs, Johnson exited the store and drove away with the chicken

      breast and chicken legs. He did not offer to pay for the chicken legs.


[3]   The employee and manager phoned the police, and both individuals later

      identified Johnson from a photo array as the man who had stolen the chicken

      legs. On January 13, 2015, the State charged Johnson with class A




      1
          Ind. Code § 35-43-4-2(a).


      Court of Appeals of Indiana | Memorandum Decision 08A02-1507-CR-884 | March 16, 2016   Page 2 of 4
      misdemeanor theft. Following a June 30, 2015, jury trial, the jury found

      Johnson guilty as charged. On July 6, 2015, the trial court sentenced Johnson

      to 365 days imprisonment, with 335 days suspended to probation. Johnson

      now appeals.


                                   Discussion and Decision
[4]   Johnson’s sole argument on appeal is that the evidence is insufficient to support

      his conviction. When reviewing the sufficiency of the evidence supporting a

      conviction, we will neither reweigh the evidence nor assess witness credibility.

      Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009). We will consider only the

      evidence supporting the judgment and any reasonable inferences that may be

      drawn therefrom, and we will affirm if a reasonable trier of fact could have

      found the defendant guilty beyond a reasonable doubt. Id. To convict Johnson

      of class A misdemeanor theft, the State was required to prove beyond a

      reasonable doubt that he knowingly or intentionally exerted unauthorized

      control over the property of another person, with the intent to deprive the other

      person of any part of its value or use. I.C. § 35-43-4-2(a).


[5]   In this case, the record reveals the following evidence supporting Johnson’s

      conviction:


           Johnson ordered a chicken breast and three chicken legs. Two price
            stickers were generated and an employee placed both stickers on the box
            before handing it to Johnson.
           The employee observed Johnson peel off one of the stickers and place it
            in his pocket.


      Court of Appeals of Indiana | Memorandum Decision 08A02-1507-CR-884 | March 16, 2016   Page 3 of 4
           Johnson paid for the chicken breast but not the chicken legs and then
            exited the store with the chicken after being confronted. He did not offer
            to pay for the chicken legs.
           Both the employee and manager positively identified Johnson from a
            photo array as the man who had stolen the chicken.

      This evidence is sufficient to support Johnson’s conviction. His arguments to

      the contrary amount to a request that we reweigh evidence and assess witness

      credibility—a request we decline.


[6]   The judgment of the trial court is affirmed.


      Bradford, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 08A02-1507-CR-884 | March 16, 2016   Page 4 of 4